Citation Nr: 1129747	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  10-16 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for cold injury residuals manifested by circulation problems of the lower extremities, bilaterally.  

2.  Entitlement to service connection for cancer, to include skin cancer, colon cancer and bladder cancer.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins



INTRODUCTION

The Veteran had active service from December 1942 to November 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, denying the claims currently on appeal.  

The Veteran was scheduled for a June 2011 hearing before a Board Member at the RO in Nashville, Tennessee.  However, in June 2011, the Veteran's representative notified the Board that the Veteran desired to cancel his scheduled hearing.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The appellant specifically waived agency of original jurisdiction consideration of evidence submitted after the statement of the case.  See 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's circulation problems of the lower extremities, bilaterally, manifested as a result of cold exposure during active service.  

2.  The Veteran's cancers did not manifest during, or as a result of, active military service, to include as secondary to exposure to cold.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for circulation problems of the lower extremities, bilaterally, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).
2.  The criteria for establishing service connection for cancer, to include skin cancer, colon cancer and bladder cancer, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)
I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for cold injury residuals manifested by circulation problems of the lower extremities, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Duty to Notify

With respect to the Veteran's claim of entitlement to service connection for various cancers, VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in June 2009 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, VA has obtained the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private medical records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to adjudicate the claim of entitlement to service connection for cancer because there is no evidence to satisfy the second or third McLendon criteria discussed above.  Specifically, there is no evidence of an in-service event, injury or disease that may be associated with the Veteran's previously diagnosed cancers.  Therefore, a medical examination would serve no useful purpose in this case, since the requirement of an in-service disease or injury to establish a service connection claim cannot be met upon additional examination.  The Veteran was not prejudiced by the lack of VA examination.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  The Merits of the Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A.  Circulation Problems Secondary to Cold Injuries 

The Veteran contends that he is entitled to service connection for circulation problems of the lower extremities.  Specifically, the Veteran contends that he suffers from this condition as a result of frostbite and cold injuries sustained during his active military service.  Having reviewed the evidence of record, the Board finds that the evidence is at least in equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection for circulation problems of the lower extremities bilaterally due to cold injury residuals is warranted.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's sparse service treatment records do not reflect that he suffered cold injuries of the lower extremities during active military service.  In fact, the first post-service evidence of this condition is the Veteran's May 2009 claim, which was received by VA many decades after his separation from active duty.  Nonetheless, the Veteran has provided lay evidence in support of his claim.  According to a June 2009 statement, the Veteran suffered from frozen feet for three days during military service.  He conceded that he did not receive any medical treatment for this condition during military service.  He reported that his feet were numb in the winter and that they burned in the summer since this incident.  The Veteran also told a VA physician in February 2010 that he suffered from worsening bilateral foot and toe burning/tingling that had been ongoing since his service in World War II.  

The Veteran also received medical treatment for his lower extremities in December 2009.  During this treatment, the Veteran reported that he suffered from frostbite of the feet during military service and that his feet turned blue, white and red.  He also indicated that there was a loss of skin.  The physician diagnosed the Veteran with neuropathy/onychomycosis of the lower extremities that, without other evidence of etiology, was as likely as not initiated by the Veteran's history of cold injury during military service.  

Having considered all of the above evidence, the Board finds that the Veteran is entitled to service connection for cold injury residuals of the lower extremities, bilaterally.  While there is no medical evidence of this condition during military service or following separation from service, the Veteran has provided competent testimony as to lower extremity symptomatology since separation.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  The record contains no evidence to call into question the credibility of this testimony.  Finally, according to the December 2009 VA physician, a history of frostbite was as likely as not the cause of the Veteran's current neuropathy, suggesting that the Veteran's current disability is consistent with his reported history.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that service connection for neuropathy of the lower extremities, bilaterally, as secondary to in-service cold injuries, is warranted.  The claim is granted.  

B.  Cancer 

As an initial matter, the Board notes that the Veteran originally claimed his cancers, including skin cancer, bladder cancer and colon cancer, were due to exposure to ionizing radiation.  Specifically, the Veteran argued that while he was a civilian in Idaho he was exposed to radiation following government nuclear tests in Nevada in the 1950s and 1960s.  The Veteran was not on active duty during this time period and he did not allege exposure to radiation during military service.  The Veteran's claim was subsequently denied by the RO, and in a June 2011 Form 646, the Veteran's representative explained that the Veteran was no longer claiming his cancer was secondary to post-service radiation exposure, but rather, to his exposure to cold during military service.  Therefore, the Board will not address this claim in regards to exposure to ionizing radiation.  

The Veteran's service treatment records do not reflect treatment for any type of cancer.  Also, there is no evidence in the service treatment records of any disease or injury incurred as a result of exposure to cold conditions.  The Veteran has also not alleged that he suffered any specific injury or disease, in addition to the frostbite of the feet discussed in the previous section, as a result of cold exposure during service.  

The Veteran's post-service treatment records fail to suggest any potential link between the Veteran's history of cancers and active duty service.  Private treatment records demonstrate that the Veteran was treated for bladder cancer in 1992.  Records reflect that the Veteran has not had a recurrence of this disease.  None of the private treatment records suggest any potential relationship between bladder cancer and service, and this condition has not otherwise been linked to military service.  The Veteran has also failed to submit any competent evidence to indicate that there is a possible correlation between bladder cancer and service.  

Private treatment records also demonstrate that the Veteran had colon cancer in November 1999.  Again, the record contains no competent evidence suggesting a link between the Veteran's colon cancer and military service.  

Finally, private treatment records demonstrate that the Veteran has suffered from skin cancer in the past.  A September 2001 record notes that the Veteran had a keratotic lesion on the left forearm that required no further treatment.  However, he was noted to have had a previous history of skin cancer removed from the forehead and the nose.  According to a July 2007 record, the Veteran had a basal cell carcinoma on the right side of the nose.  However, none of the competent evidence of record links these cancers to cold exposure or military service.  Also, the Veteran has failed to submit any evidence, lay or otherwise, suggesting that he suffered any cold-related injuries to the face, head or arm during military service.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for his history of cancers.  Service treatment records demonstrate that the Veteran's cancer did not manifest during active military service.  In fact, the first evidence of cancer is the Veteran's bladder cancer which was treated some 47 years after his separation from active duty.  The record contains absolutely no competent evidence relating any of the Veteran's cancers to military service or cold exposure.  As such, the preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for cancer.  


The Board recognizes that the Veteran believes his cancers are due to military service.  However, as a lay person, the Veteran is not competent to provide an etiological opinion relating cancer to events that occurred decades earlier.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Also, the Veteran indicated in a June 2009 statement that he had some sort of cancer since 1978.  While the record does not contain evidence of cancer being diagnosed as early as 1978, this fact would not change the outcome of the claim.  This would still be more than 30 years after the Veteran's separation from active duty.  

As a final matter, the Board did review an article submitted by the Veteran suggesting a possible link between diseases and nuclear fallout in Idaho.  However, as already noted, the Veteran is no longer claiming that his cancers are secondary to radiation exposure.  In addition, this article deals with events that happened after the Veteran's separation from active duty, and as such, are of no relevance to his claim.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for cancer, to include bladder cancer, colon cancer and skin cancer, must be denied.


ORDER

Service connection for neuropathy of the lower extremities, bilaterally, as secondary to in-service cold injuries, is granted. 

Service connection for cancer, to include bladder cancer, colon cancer and skin cancer, is denied.  


______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


